 



EXHIBIT 10.P

EL PASO ENERGY CORPORATION

DIRECTOR CHARITABLE AWARD PLAN

AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 ESTABLISHMENT, PURPOSE, AND DURATION
    1  
1.1 Establishment of the Plan
    1  
1.2 Purpose of the Plan
    1  
1.3 Duration of the Plan
    1  
 
       
SECTION 2 DEFINITIONS AND CONSTRUCTION
    1  
 
       
SECTION 3 ADMINISTRATION
    3  
3.1 Management Committee
    3  
3.2 Decisions Binding
    4  
 
       
SECTION 4 ELIGIBILITY AND PARTICIPATION
    4  
4.1 Eligibility
    4  
4.2 Actual Participation
    4  
 
       
SECTION 5 CHARITABLE AWARDS
    4  
5.1 Size of Charitable Awards
    4  
5.2 Designation of Donees
    4  
5.3 Changes in Designations of Donees
    5  
5.4 Security for Donations
    5  
5.5 Change in Control
    5  
5.6 Payment of Charitable Awards
    6  
 
       
SECTION 6 AMENDMENT, MODIFICATION, AND TERMINATION
    6  
 
       
SECTION 7 INDEMNIFICATION
    6  
 
       
SECTION 8 MISCELLANEOUS
    7  
8.1 Successors
    7  
8.2 Nontransferability
    7  
8.3 Gender and Number
    7  
8.4 Severability
    7  
8.5 Governing Law
    7  

           
El Paso Energy Corporation
Director Charitable Award Plan
  -i-   Table of Contents

 



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
DIRECTOR CHARITABLE AWARD PLAN
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

SECTION 1 ESTABLISHMENT, PURPOSE, AND DURATION

1.1 ESTABLISHMENT OF THE PLAN

     El Paso Energy Corporation, a Delaware corporation (hereinafter referred to
as the “Company”), hereby establishes a charitable award program for Directors
(as defined below), to be known as the “El Paso Energy Corporation Director
Charitable Award Plan” (hereinafter referred to as the “Plan”), as set forth in
this document. The Plan provides for the contribution by the Company of one
million dollars ($1,000,000) on behalf of each Director, to Charitable
Organizations (as defined below)of each Director’s choice subject to the terms
and provisions of this Plan.

     The Board of Directors of the Company amended and restated effective as of
August 1, 1998. The term “Effective Date” shall mean January 15, 1992.

1.2 PURPOSE OF THE PLAN

     The purpose of the Plan is to promote the mutual interest of the Directors
and the Company to support worthy Charitable Organizations, and to enhance the
positive image of the Company.

     The Plan is further intended to acknowledge the service of the Company’s
Directors, and to aid the Company in its ability to attract, motivate, and
retain the services of highly qualified Directors, upon whose judgment,
interest, and special effort the continued successful operation of the Company
largely is dependent.

1.3 DURATION OF THE PLAN

     The Plan commenced on the Effective Date and shall remain in effect until
terminated by the Board of Directors.

SECTION 2 DEFINITIONS AND CONSTRUCTION

     Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

     (a) “Board” or “Board of Directors” means the Board of Directors of the
Company.

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 1

 



--------------------------------------------------------------------------------



 



     (b) “Change in Control” of the Company shall be deemed to have occurred if
the conditions set forth in any one or more of the following paragraphs shall
have been satisfied:

     (i) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) being or becoming the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act) directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
then outstanding securities of the Company,

     (ii) the first purchase of the Company’s Common Stock pursuant to a tender
or exchange offer (other than a tender or exchange offer made by the Company),

     (iii) the approval by the Company’s stockholders of a merger or
consolidation, a sale or disposition of all or substantially all of the
Company’s assets or a plan of liquidation or dissolution of the Company, or

     (iv) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company
ceasing for any reason to constitute at least a majority thereof, unless the
election or nomination for the election by the Company’s stockholders of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
if the Company either merges or consolidates with or into another company or
sells or disposes of all or substantially all of its assets to another company,
if such merger, consolidation, sale or disposition is in connection with a
corporate restructuring wherein the stockholders of the Company immediately
before such merger, consolidation, sale or disposition own, directly or
indirectly, immediately following such merger, consolidation, sale or
disposition at least eighty percent (80%) of the combined voting power of all
outstanding classes of securities of the company resulting from such merger or
consolidation, or to which the Company sells or disposes of its assets, in
substantially the same proportion as their ownership in the Company immediately
before such merger, consolidation, sale or disposition.

     (c) “Charitable Award” means, individually or collectively, a donation to
be made to a Charitable Organization chosen by a Participant pursuant to the
terms of Section 5 herein.

     (d) “Charitable Organization” means any public or private charitable
organization in the United States or its possessions which is a corporation,
trust,

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 2

 



--------------------------------------------------------------------------------



 



community chest, fund, foundation, or association, provided contributions to
such entity are deductible under Section 170(c) of the Code.

     (e) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations promulgated thereunder.

     (f) “Committee” means the management committee as specified in Section 3
herein.

     (g) “Company” means El Paso Energy Corporation, a Delaware corporation, or
any successor thereto as provided in Section 8.1 herein.

     (h) “Director” means any individual who is a member of the Board of
Directors of the Company.

     (i) “Effective Date” means the date on which the Plan became effective, as
designated by the Board of Directors pursuant to Section 1.1 herein.

     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor Act thereto.

     (k) “Participant” means a Director of the Company who has been notified of
his or her eligibility to participate in this Plan, pursuant to Section 4.2
herein.

     (l) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act, and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).

     (m) “Qualified Donee” means any Charitable Organization which has not been
denied status as a Qualified Donee by the Board of Directors, pursuant to
Section 5.2 herein.

SECTION 3 ADMINISTRATION

3.1 MANAGEMENT COMMITTEE

     The Plan shall be administered by the Board of Directors and a management
committee (the “Committee”) consisting of the Chief Executive Officer and such
other senior officers as he or she shall designate. The Committee shall
interpret the Plan, prescribe, amend, and rescind rules relating to it, select
eligible Participants, and take all other actions necessary for its
administration. No member of the Committee shall vote on any matter that
pertains solely to himself or herself.

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 3

 



--------------------------------------------------------------------------------



 



3.2 DECISIONS BINDING

     All determinations and decisions made by the Board of Directors and/or the
Committee pursuant to the administration of this Plan shall be final,
conclusive, and binding on all parties, including the Company, its stockholders,
employees, Participants, and their estates and beneficiaries.

SECTION 4 ELIGIBILITY AND PARTICIPATION

4.1 ELIGIBILITY

     Persons who are elected to serve on the Board of Directors on or after the
Effective Date shall be eligible to participate in this Plan on the second
anniversary of the date of their election to the Board; provided, however, that
such Directors must have continuously served on the Board throughout such
two-year period.

4.2 ACTUAL PARTICIPATION

     Subject to the terms and conditions of this Plan, the Committee shall
notify each eligible Director of his or her eligibility to participate in this
Plan as soon as practicable following the date that each such Director first
becomes eligible for participation.

SECTION 5 CHARITABLE AWARDS

5.1 SIZE OF CHARITABLE AWARDS

     Each Participant shall have the right to designate Qualified Donees to
which an aggregate of up to one million dollars ($1,000,000) shall be donated by
the Company on behalf of the Participant. Participants may designate up to four
Qualified Donees; provided, however, that the total funds which shall be donated
by the Company on behalf of any one Participant shall not exceed one million
dollars ($1,000,000).

5.2 DESIGNATION OF DONEES

     Each Participant shall nominate Charitable Organizations to receive
Charitable Awards by providing formal notice of such nominations to the
Committee. Following the receipt of the nominations of organizations, the
Committee will approve the nomination or recommend to the Board that the
nomination be denied. In the event the Committee does not recommend to the Board
that the nomination be denied within six months of receipt of such nomination,
the nomination shall be deemed accepted by the Committee. Further, if the
Participant should die before the Committee, or the Board in the case of
denials, acts on the nominations, such nomination shall be deemed accepted
provided the nominee is a qualified Charitable Organization, as defined herein.
The Board of

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 4

 



--------------------------------------------------------------------------------



 



Directors, by majority vote, shall have the authority to deny status as a
Qualified Donee to any organization nominated by a Participant. In the event one
or more organizations nominated by a Participant for status as a Qualified Donee
are denied such status by the Board of Directors, the Participant may nominate
additional organizations to receive a Charitable Award, subject to the approval
of the Committee (or the denial by the Board, as applicable). If a Participant
fails to designate a Qualified Donee, the Charitable Award to be made on behalf
of such Participant shall lapse.

     All nominations of organizations to receive Charitable Awards shall be made
on a Charitable Award Nomination Form, which shall specify the following:
(i) the name of the nominated organization; (ii) the amount desired by the
Participant to be donated to the organization; (iii) the name under which the
donation is to be made; and (iv) any other terms and provisions deemed necessary
by the Board of Directors or the Committee. Each completed Charitable Award
Nomination Form shall be submitted to the Executive Vice President, Human
Resources and Administration.

5.3 CHANGES IN DESIGNATIONS OF DONEES

     Participants may, at any time, nominate an alternative Charitable
Organization to receive a Charitable Award (subject to Committee approval, as
described in Section 5.2 herein). In addition, Participants may, at any time,
request a change in the amount of money to be donated to each such Qualified
Donee, or a change in the name under which the donation is to be made, subject
to approval (as described in Section 5.2 herein).

     Changes in the designation of Qualified Donees or in any other terms
applicable to the Charitable Awards, shall be made on a Charitable Award
Nomination Form, which shall specify the new or additional organizations
nominated to receive a Charitable Award, the amount of money to be donated in
the name of the Participant to each Qualified Donee, and any other terms or
provisions deemed necessary by the Board of Directors or the Committee.

5.4 SECURITY FOR DONATIONS

     The Company’s obligations under this Plan may be unfunded and unsecured
promises to donate money in the future. No Qualified Donee shall have the right
to a donation solely by virtue of the designation of such Qualified Donee by a
Participant. Following the death of a Participant, the rights of each Qualified
Donee designated by the Participant shall be those of a general unsecured
creditor of the Company.

5.5 CHANGE IN CONTROL

     Notwithstanding any other provision of this Plan, upon a Change in Control
of the Company, the commitment of the Company to donate the Charitable Awards to
the Qualified Donees shall become an irrevocable obligation. Following a Change
in Control, the Board of Directors may not amend, modify, or terminate the
Charitable

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 5

 



--------------------------------------------------------------------------------



 



Awards of the Participants in a way which would decrease the value of the
donations. In addition, following a Change in Control, the Participants shall
retain the right to change the designations of their Qualified Donees, pursuant
to Section 5.3 herein, without Board or Committee review.

5.6 PAYMENT OF CHARITABLE AWARDS

     As soon as practicable following the death of a Participant, the Company
shall donate the Charitable Awards to the Qualified Donees, in the amounts
requested by the Participant and approved by the Board of Directors or
Committee. Such payment shall be made in one lump sum. No contribution will be
made under this Plan to an otherwise Qualified Donee if the payment thereof will
result in the receipt of property or other direct economic benefits to the
Company or its subsidiaries or to the Participants or to the family members of
any Participant.

SECTION 6 AMENDMENT, MODIFICATION, AND TERMINATION

     Except as set forth in Section 5.5, the Board may from time to time amend,
suspend, or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board may reinstate any or all of its provisions.
The Committee may amend the Plan provided that it may not suspend or terminate
the Plan or substantially increase the administrative cost of the Plan or the
obligations of the Company. The Board of Directors amended and restated the Plan
effective as of August 1, 1998, in connection with the reorganization of the
Company into a holding company structure whereby El Paso Energy Corporation
became the publicly held company and El Paso Natural Gas Company became a wholly
owned subsidiary. This Plan was assumed by El Paso Energy Corporation pursuant
to an Assignment and Assumption Agreement effective as of August 1, 1998, by and
between El Paso Energy Corporation and El Paso Natural Gas Company.

SECTION 7 INDEMNIFICATION

     Each individual who is or shall have been a member of the Committee, or of
the Board, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 6

 



--------------------------------------------------------------------------------



 



     The foregoing right in indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Restated Certificate of Incorporation or By-laws, as a matter of law,
or otherwise, or any power that the Company may have to indemnify them or hold
them harmless.

SECTION 8 MISCELLANEOUS

8.1 SUCCESSORS

     All obligations of the Company under this Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

8.2 NONTRANSFERABILITY

     The right to nominate organizations to receive Charitable Awards under this
Plan shall be personal to Participants, and may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated.

8.3 GENDER AND NUMBER

     Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular,
and the singular shall include the plural.

8.4 SEVERABILITY

     In the event any provision of this Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, and this Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

8.5 GOVERNING LAW

     To the extent not preempted by Federal law, this Plan, and all agreements
hereunder, shall be construed in accordance with and governed by the laws of the
State of Texas.

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of August 1, 1998.

                      EL PASO ENERGY CORPORATION
 
           

      By   /s/ Joel Richards III

                    Title: Executive Vice President
 
            ATTEST:        
 
           
By
  /s/ David L. Siddall        

            Title: Corporate Secretary        

       
El Paso Energy Corporation
Director Charitable Award Plan
  Page 8

 